DETAILED ACTION
Status of Claims
	This Action is in response to Application 17/093,842 filed 11/10/2020. Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 6-8, 10, 11-14, 16-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (US 20120036003 A1) (hereafter Tong), in view of Chmaytelli et al. (US 20060253453 A1) (hereafter Chmaytelli).
As per claim 1:
An ad method for displaying mobile ads on a mobile device of a user, the ad method comprising: 
transmitting, via a network, an opt-in request from a mobile app installed on the mobile device, the opt-in request including an acceptance indicator indicating the user's acceptance to receive mobile ads at the mobile device; (See Tong ¶0032, “At block 318, the user may initiate and perform the action being incentivized within the application. The offer code inserted in the application by the application developer 306 may cause the client device 302 to ping or otherwise notify the reward machine(s) 304 upon the initiation of the action. In some embodiments, the client device 302 may send an additional ping or other notification to the reward machine(s) upon completion of the action.” Tong discloses the concept of transmitting an action taken on an application of a mobile device to a server.)
receiving the opt-in request at a server, the opt-in request causing the server to associate a reward with the user; and (See Tong ¶0033, “At block 320, the reward machine(s) 304 may receive the ping or other notification from the client device 302. In some embodiments, the reward machine(s) 304 may receive a first ping when the action is first initiated by the user of the client device 302 and a second ping when the action is completed by the user of the client device 302.” See also Tong ¶0034, “At block 322, the reward machine(s) 304 may update the reward domain to indicate the successful completion of an action by a user. The rewards domain tracks all rewards in the system. In some embodiments, the reward machine(s) 304 may record the identifying information received in block 320 in a record of a database along with an indication that a reward has been allocated or transmitted to the user for performing the action.” Tong discloses the server to receive the action and crediting rewards to the user account.)
Although Tong discloses the above-enclosed invention, Tong fails to explicitly disclose the action to include an opt-in request.
However Chmaytelli as shown, which talks about non-intrusive advertisements, teaches the concept of the action to be an opt-in request.
(See Chmaytelli ¶0050, “In a further embodiment of the present invention, carriers can offer both opt-in and opt-out options to end-users. Opt-in indicates that at some point the end-user has agreed to install and/or use the CAM system. For example, when the CAM is started for the first time on the client device, it can query the end-user, e.g., "Do you wish to receive carefully screened advertisements on this phone?" Opt-out indicates that the end-user has the ability to refuse to receive ads. A reasonably accessible opt-out procedure can save expensive customer service calls from end-users who do not wish to receive ads.” Chmaytelli teaches the concept of an action to include an opt-int request for the user to screen advertisements.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Chmaytelli with the invention of Tong. As shown, Tong discloses the concept of a plurality of rewarding actions associated with advertisements. Chmaytelli further teaches advertisement actions to include opt-in and opt-out request for receiving advertisements on the device. Chmaytelli teaches this concept to allow for the end-user to manage control over the display of advertising content on the user device, thereby reducing the need for customer service interactions and provide an improved experience to the user. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Chmaytelli to further improve the user experience with content and advertisements while reducing the need for high cost customer service interactions.
transmitting, from the server, one or more mobile ads to the mobile device via the network, wherein receipt of the one or more mobile ads at the mobile device causes the mobile app to display the one or more mobile ads outside of the mobile app. (See Tong ¶0021, “At block 208, a reward machine(s) 204 associated with the reward platform may deliver an advertisement to the client device 202 executing the application. The reward machine(s) may track the display of the advertisement so that the platform may record the advertisement impression. At block 210, the client device 202 may receive the advertisement. The advertisement may be an offer or a referral related to the application being executed on the client device 202. In some embodiments, the referral offer may prompt the user to download a different application in exchange for a reward or incentive.” Tong discloses transmitting advertisements to the mobile device for display.)
Although Tong discloses the above-enclosed invention, Tong fails to explicitly disclose the concept of presenting the advertisements outside of the mobile application.
However Chmaytelli as shown, which talks about non-intrusive advertisements, teaches the concept of presenting advertisements outside of the mobile application.
(See Chmaytelli ¶0056, “Another option can include presenting the ad after a predefined event has occurred, for example, the ad can be presented after the END key is depressed, which indicates a task has been completed. In this embodiment the ad can be received in a background mode, such that the user is unaware of the receipt/downloading of an ad. Once received and stored, the ad can be retrieved and displayed on the predefined event. This would prevent ads from intruding during conversations or other such operations and ensure that the user is present to view the ad. Other predefined events can include, ending a communication (e.g., call or data), pressing a key on the client device (e.g., "END" key), exiting an application on the client device, starting/activating the client device (e.g., powering up, unlocking, coming out of a standby mode, and the like), and opening the client device (e.g., opening a flip phone, slider phone, PDA, and the like.).” Chmaytelli teaches the concept of presenting advertisements outside of an application interface.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Chmaytelli with the invention of Tong. As shown, Tong discloses the concept of a mobile application for managing the presentation of advertisements. Chmaytelli further teaches the concept of utilizing an API for managing advertisements including the concept of presenting advertisements outside of a mobile application. Chmaytelli teaches this concept to present advertising content in a non-intrusive manner, thereby allowing for an improved user experience. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Chmaytelli to further improve the user experience by presenting the ad content at particular interactions and interfaces.
As per claim 2:
The ad method of claim 1, wherein the mobile app executes in a background on the mobile device. (See Chmaytelli ¶0056, “Another option can include presenting the ad after a predefined event has occurred, for example, the ad can be presented after the END key is depressed, which indicates a task has been completed. In this embodiment the ad can be received in a background mode, such that the user is unaware of the receipt/downloading of an ad. Once received and stored, the ad can be retrieved and displayed on the predefined event. This would prevent ads from intruding during conversations or other such operations and ensure that the user is present to view the ad. Other predefined events can include, ending a communication (e.g., call or data), pressing a key on the client device (e.g., "END" key), exiting an application on the client device, starting/activating the client device (e.g., powering up, unlocking, coming out of a standby mode, and the like), and opening the client device (e.g., opening a flip phone, slider phone, PDA, and the like.).” Chmaytelli teaches the concept of the API running in the background during other activities.)
As per claim 3:
The ad method of claim 1, wherein the server receives user-device information from the mobile device via the network, the user-device information causing the server to determine the one or more mobile ads based on the user information. (See Chmaytelli ¶0049, “Additionally, in another embodiment, the CAM can compile and store operations of the end-user, such as, the manual opening of the CAM, viewing of ads, and deleting of ads. This data can then be used to monitor user behavior and to refine the targeted marketing. Further, this system allows for the evaluation of the CAM system's effectiveness. Also, CAM can report this data to a remote server (e.g., an ad dispatch server) in a CAM usage report, as discussed in the foregoing description of FIG. 3. The server can collate and parse these reports. Relevant ad viewing and application or content purchase information can be collated and can be included in a report to additional servers and/or the ad senders.” Chmaytelli teaches the concept of receiving user device information for targeting advertisements to the user.)
As per claim 4:
The ad method of claim 3, wherein the user-device information includes one or more of: a gender of the user, an age of the user, or a geographic location of the user. (See Chmaytelli ¶0010, “At least one embodiment of the invention includes a wireless advertisement (ad) delivery system, comprising: a server configured to generate and transmit an ad containing location data that defines a geographic area; and a client device including a carrier announcement manager (CAM), wherein the CAM is configured to receive the ad, and wherein the ad is directed to the client device based on a location of the client device and the geographic area defined in the ad.” Chmaytelli teaches the user device information to include geographic information.)
As per claim 6:
The ad method of claim 1, wherein the one or more mobile ads are refreshed based on an occurrence of one or more specific operating system events. (See Chmaytelli ¶0056, “Another option can include presenting the ad after a predefined event has occurred, for example, the ad can be presented after the END key is depressed, which indicates a task has been completed. In this embodiment the ad can be received in a background mode, such that the user is unaware of the receipt/downloading of an ad. Once received and stored, the ad can be retrieved and displayed on the predefined event. This would prevent ads from intruding during conversations or other such operations and ensure that the user is present to view the ad. Other predefined events can include, ending a communication (e.g., call or data), pressing a key on the client device (e.g., "END" key), exiting an application on the client device, starting/activating the client device (e.g., powering up, unlocking, coming out of a standby mode, and the like), and opening the client device (e.g., opening a flip phone, slider phone, PDA, and the like.).” Chmaytelli teaches the concept of presenting advertisements during operating system events.)
As per claim 7:
The ad method of claim 6, wherein the one or more specific operating system events include any of: when the mobile device is put to sleep or when the mobile device is reawakened. (See Chmaytelli ¶0056, “Another option can include presenting the ad after a predefined event has occurred, for example, the ad can be presented after the END key is depressed, which indicates a task has been completed. In this embodiment the ad can be received in a background mode, such that the user is unaware of the receipt/downloading of an ad. Once received and stored, the ad can be retrieved and displayed on the predefined event. This would prevent ads from intruding during conversations or other such operations and ensure that the user is present to view the ad. Other predefined events can include, ending a communication (e.g., call or data), pressing a key on the client device (e.g., "END" key), exiting an application on the client device, starting/activating the client device (e.g., powering up, unlocking, coming out of a standby mode, and the like), and opening the client device (e.g., opening a flip phone, slider phone, PDA, and the like.).” Chmaytelli teaches the concept of presenting advertisements based on sleep and awakening states.)
As per claim 8:
The ad method of claim 1, wherein the device screen is a home screen of the mobile device. (See Chmaytelli ¶0055, “Another option is to have the ad presented on the full screen. This option presents the most immediate opportunity for end-user viewing. In this scenario, a single button push could change the screen from the ad back to the normal background. However, in a further option, the ad may be incorporated as "smart wallpaper" and viewed as ad wallpaper on the background of the screen. The ad wallpaper can overwrite all or a portion of the current wallpaper on the main screen for a fixed period of time or until an action from the user saves or discards the ad.” Chmaytelli teaches the screen to be a home screen.)
As per claim 10:
The ad method of claim 1, wherein the server tracks the reward associated with the user via a record maintained at the server. (See Tong ¶0034, “At block 322, the reward machine(s) 304 may update the reward domain to indicate the successful completion of an action by a user. The rewards domain tracks all rewards in the system. In some embodiments, the reward machine(s) 304 may record the identifying information received in block 320 in a record of a database along with an indication that a reward has been allocated or transmitted to the user for performing the action.” Tong discloses the server tracking rewards for the user.)
As per claim 11:
An ad system configured to displaying mobile ads on a mobile device of a user, the ad system comprising: 
a mobile application (app) configured for installation on a mobile device; and 
a server communicatively coupled to the mobile device via a network, the server configured to: 
(See Tong ¶0021, “At block 208, a reward machine(s) 204 associated with the reward platform may deliver an advertisement to the client device 202 executing the application. The reward machine(s) may track the display of the advertisement so that the platform may record the advertisement impression. At block 210, the client device 202 may receive the advertisement. The advertisement may be an offer or a referral related to the application being executed on the client device 202. In some embodiments, the referral offer may prompt the user to download a different application in exchange for a reward or incentive.” Tong discloses a mobile application on the user device and a server device.)
receive an opt-in request including an acceptance indicator indicating the user's acceptance to receive mobile ads at the mobile device, and (See Tong ¶0033, “At block 320, the reward machine(s) 304 may receive the ping or other notification from the client device 302. In some embodiments, the reward machine(s) 304 may receive a first ping when the action is first initiated by the user of the client device 302 and a second ping when the action is completed by the user of the client device 302.” See also Tong ¶0034, “At block 322, the reward machine(s) 304 may update the reward domain to indicate the successful completion of an action by a user. The rewards domain tracks all rewards in the system. In some embodiments, the reward machine(s) 304 may record the identifying information received in block 320 in a record of a database along with an indication that a reward has been allocated or transmitted to the user for performing the action.” Tong discloses the server to receive the action and crediting rewards to the user account.)
Although Tong discloses the above-enclosed invention, Tong fails to explicitly disclose the action to include an opt-in request.
However Chmaytelli as shown, which talks about non-intrusive advertisements, teaches the concept of the action to be an opt-in request.
(See Chmaytelli ¶0050, “In a further embodiment of the present invention, carriers can offer both opt-in and opt-out options to end-users. Opt-in indicates that at some point the end-user has agreed to install and/or use the CAM system. For example, when the CAM is started for the first time on the client device, it can query the end-user, e.g., "Do you wish to receive carefully screened advertisements on this phone?" Opt-out indicates that the end-user has the ability to refuse to receive ads. A reasonably accessible opt-out procedure can save expensive customer service calls from end-users who do not wish to receive ads.” Chmaytelli teaches the concept of an action to include an opt-int request for the user to screen advertisements.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Chmaytelli with the invention of Tong. As shown, Tong discloses the concept of a plurality of rewarding actions associated with advertisements. Chmaytelli further teaches advertisement actions to include opt-in and opt-out request for receiving advertisements on the device. Chmaytelli teaches this concept to allow for the end-user to manage control over the display of advertising content on the user device, thereby reducing the need for customer service interactions and provide an improved experience to the user. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Chmaytelli to further improve the user experience with content and advertisements while reducing the need for high cost customer service interactions.
transmit one or more mobile ads to the mobile device, (See Tong ¶0021, “At block 208, a reward machine(s) 204 associated with the reward platform may deliver an advertisement to the client device 202 executing the application. The reward machine(s) may track the display of the advertisement so that the platform may record the advertisement impression. At block 210, the client device 202 may receive the advertisement. The advertisement may be an offer or a referral related to the application being executed on the client device 202. In some embodiments, the referral offer may prompt the user to download a different application in exchange for a reward or incentive.” Tong discloses transmitting advertisements to the mobile device for display.)
Although Tong discloses the above-enclosed invention, Tong fails to explicitly disclose the concept of presenting the advertisements outside of the mobile application.
However Chmaytelli as shown, which talks about non-intrusive advertisements, teaches the concept of presenting advertisements outside of the mobile application.
wherein receipt of the one or more mobile ads at the mobile device causes the mobile app to display the one or more mobile ads outside of the mobile app. (See Chmaytelli ¶0056, “Another option can include presenting the ad after a predefined event has occurred, for example, the ad can be presented after the END key is depressed, which indicates a task has been completed. In this embodiment the ad can be received in a background mode, such that the user is unaware of the receipt/downloading of an ad. Once received and stored, the ad can be retrieved and displayed on the predefined event. This would prevent ads from intruding during conversations or other such operations and ensure that the user is present to view the ad. Other predefined events can include, ending a communication (e.g., call or data), pressing a key on the client device (e.g., "END" key), exiting an application on the client device, starting/activating the client device (e.g., powering up, unlocking, coming out of a standby mode, and the like), and opening the client device (e.g., opening a flip phone, slider phone, PDA, and the like.).” Chmaytelli teaches the concept of presenting advertisements outside of an application interface.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Chmaytelli with the invention of Tong. As shown, Tong discloses the concept of a mobile application for managing the presentation of advertisements. Chmaytelli further teaches the concept of utilizing an API for managing advertisements including the concept of presenting advertisements outside of a mobile application. Chmaytelli teaches this concept to present advertising content in a non-intrusive manner, thereby allowing for an improved user experience. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Chmaytelli to further improve the user experience by presenting the ad content at particular interactions and interfaces.
As per claim 12:
The ad system of claim 11, wherein the mobile app executes in a background on the mobile device. (See Chmaytelli ¶0056, “Another option can include presenting the ad after a predefined event has occurred, for example, the ad can be presented after the END key is depressed, which indicates a task has been completed. In this embodiment the ad can be received in a background mode, such that the user is unaware of the receipt/downloading of an ad. Once received and stored, the ad can be retrieved and displayed on the predefined event. This would prevent ads from intruding during conversations or other such operations and ensure that the user is present to view the ad. Other predefined events can include, ending a communication (e.g., call or data), pressing a key on the client device (e.g., "END" key), exiting an application on the client device, starting/activating the client device (e.g., powering up, unlocking, coming out of a standby mode, and the like), and opening the client device (e.g., opening a flip phone, slider phone, PDA, and the like.).” Chmaytelli teaches the concept of the API running in the background during other activities.)
As per claim 13:
The ad system of claim 11, wherein the server receives user-device information from the mobile device via the network, the user-device information causing the server to determine the one or more mobile ads based on the user information. (See Chmaytelli ¶0049, “Additionally, in another embodiment, the CAM can compile and store operations of the end-user, such as, the manual opening of the CAM, viewing of ads, and deleting of ads. This data can then be used to monitor user behavior and to refine the targeted marketing. Further, this system allows for the evaluation of the CAM system's effectiveness. Also, CAM can report this data to a remote server (e.g., an ad dispatch server) in a CAM usage report, as discussed in the foregoing description of FIG. 3. The server can collate and parse these reports. Relevant ad viewing and application or content purchase information can be collated and can be included in a report to additional servers and/or the ad senders.” Chmaytelli teaches the concept of receiving user device information for targeting advertisements to the user.)
As per claim 14:
The ad system of claim 13, wherein the user-device information includes one or more of: a gender of the user, an age of the user, or a geographic location of the user. (See Chmaytelli ¶0010, “At least one embodiment of the invention includes a wireless advertisement (ad) delivery system, comprising: a server configured to generate and transmit an ad containing location data that defines a geographic area; and a client device including a carrier announcement manager (CAM), wherein the CAM is configured to receive the ad, and wherein the ad is directed to the client device based on a location of the client device and the geographic area defined in the ad.” Chmaytelli teaches the user device information to include geographic information.)
As per claim 16:
The ad system of claim 11, wherein the one or more mobile ads are refreshed based on an occurrence of one or more specific operating system events. (See Chmaytelli ¶0056, “Another option can include presenting the ad after a predefined event has occurred, for example, the ad can be presented after the END key is depressed, which indicates a task has been completed. In this embodiment the ad can be received in a background mode, such that the user is unaware of the receipt/downloading of an ad. Once received and stored, the ad can be retrieved and displayed on the predefined event. This would prevent ads from intruding during conversations or other such operations and ensure that the user is present to view the ad. Other predefined events can include, ending a communication (e.g., call or data), pressing a key on the client device (e.g., "END" key), exiting an application on the client device, starting/activating the client device (e.g., powering up, unlocking, coming out of a standby mode, and the like), and opening the client device (e.g., opening a flip phone, slider phone, PDA, and the like.).” Chmaytelli teaches the concept of presenting advertisements during operating system events.)
As per claim 17:
The ad system of claim 16, wherein the one or more specific operating system events include any of: when the mobile device is put to sleep or when the mobile device is reawakened. (See Chmaytelli ¶0056, “Another option can include presenting the ad after a predefined event has occurred, for example, the ad can be presented after the END key is depressed, which indicates a task has been completed. In this embodiment the ad can be received in a background mode, such that the user is unaware of the receipt/downloading of an ad. Once received and stored, the ad can be retrieved and displayed on the predefined event. This would prevent ads from intruding during conversations or other such operations and ensure that the user is present to view the ad. Other predefined events can include, ending a communication (e.g., call or data), pressing a key on the client device (e.g., "END" key), exiting an application on the client device, starting/activating the client device (e.g., powering up, unlocking, coming out of a standby mode, and the like), and opening the client device (e.g., opening a flip phone, slider phone, PDA, and the like.).” Chmaytelli teaches the concept of presenting advertisements based on sleep and awakening states.)
As per claim 18:
The ad system of claim 11, wherein the device screen is a home screen of the mobile device. (See Chmaytelli ¶0055, “Another option is to have the ad presented on the full screen. This option presents the most immediate opportunity for end-user viewing. In this scenario, a single button push could change the screen from the ad back to the normal background. However, in a further option, the ad may be incorporated as "smart wallpaper" and viewed as ad wallpaper on the background of the screen. The ad wallpaper can overwrite all or a portion of the current wallpaper on the main screen for a fixed period of time or until an action from the user saves or discards the ad.” Chmaytelli teaches the screen to be a home screen.)
As per claim 20:
The ad system of claim 20, wherein the server tracks the reward associated with the user via a record maintained at the server. (See Tong ¶0034, “At block 322, the reward machine(s) 304 may update the reward domain to indicate the successful completion of an action by a user. The rewards domain tracks all rewards in the system. In some embodiments, the reward machine(s) 304 may record the identifying information received in block 320 in a record of a database along with an indication that a reward has been allocated or transmitted to the user for performing the action.” Tong discloses the server tracking rewards for the user.)

Claim(s) 5, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (US 20120036003 A1) (hereafter Tong), in view of Chmaytelli et al. (US 20060253453 A1) (hereafter Chmaytelli), in view of Graham et al. (US 20090125510 A1) (hereafter Graham).
As per claim 5:
Although the combination of Tong and Chmaytelli discloses the above-enclosed invention, the combination fails to explicitly disclose the user information to include device make/model information.
However Graham as shown, which talks about dynamic content targeting, teaches the concept of user information to include device information.
The ad method of claim 3, wherein the user-device information includes one or more of: a make of the mobile device or a type of the mobile device. (See Graham ¶0077, “In one embodiment, the retrieval request includes: a command, a user identification number, an image and other context information. For example, other context information may include: device information such as the make, model or manufacture of the mobile device 102; location information such as provided by a GPS system that is part of the mobile device or by triangulation; environmental information such as time of day, temperature, weather conditions, lighting, shadows, object information; and placement information such as distance, location, tilt and jitter.” Graham teaches the concept of user information to further include device make/model information.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Graham with the combination of Tong and Chmaytelli. As shown, the combination discloses the concept of targeting content to users based on known user information. Graham further teaches the concept of utilizing device information such that content targeted to the user device is specifically adapted for the user device, thereby allowing unobtrusive inclusion of content to a small form factor (See Graham ¶0013). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Graham to further improve the targeting and adapting of content to smaller displays and devices.
As per claim 15:
Although the combination of Tong and Chmaytelli discloses the above-enclosed invention, the combination fails to explicitly disclose the user information to include device make/model information.
However Graham as shown, which talks about dynamic content targeting, teaches the concept of user information to include device information.
The ad system of claim 13, wherein the user-device information includes one or more of: a make of the mobile device or a type of the mobile device. (See Graham ¶0077, “In one embodiment, the retrieval request includes: a command, a user identification number, an image and other context information. For example, other context information may include: device information such as the make, model or manufacture of the mobile device 102; location information such as provided by a GPS system that is part of the mobile device or by triangulation; environmental information such as time of day, temperature, weather conditions, lighting, shadows, object information; and placement information such as distance, location, tilt and jitter.” Graham teaches the concept of user information to further include device make/model information.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Graham with the combination of Tong and Chmaytelli. As shown, the combination discloses the concept of targeting content to users based on known user information. Graham further teaches the concept of utilizing device information such that content targeted to the user device is specifically adapted for the user device, thereby allowing unobtrusive inclusion of content to a small form factor (See Graham ¶0013). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Graham to further improve the targeting and adapting of content to smaller displays and devices.


Claim(s) 9, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (US 20120036003 A1) (hereafter Tong), in view of Chmaytelli et al. (US 20060253453 A1) (hereafter Chmaytelli), in view of Tawfiq Moshtaha et al. (US 20130231043 A1) (hereafter Tawfiq).
As per claim 9:
Although the combination of Tong and Chmaytelli discloses the above-enclosed invention, the combination fails to explicitly disclose the device screen to be a lock screen.
However Tawfiq as shown, which talks about value add content on mobile device screens, teaches the concept of display screen to include a lock screen.
The ad method of claim 1, wherein the device screen is a lock screen of the mobile device. (See Tawfiq claim 17, “The system for transmitting and/or receiving data according to claim 1, wherein at least one data content is displayed on the user screen, idle screen, and lock screen in a pattern comprising: covering a display screen, covering a portion of the display screen, replacing an operator logo, replacing a background picture, and scrolling as a banner.” Tawfiq teaches the display screen to include a lock screen.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Tawfiq with the combination of Tong and Chmaytelli. As shown, the combination discloses the concept of displaying targeted content to mobile devices including at different screens of the mobile device. Tawfiq further teaches the concept of displaying advertisements on the lock screen of the device. Tawfiq teaches this concept such that advertisements are placed in minimum system resource throughs a single application while providing advertisements at multiple opportunities (See Tawfiq ¶0009). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Tawfiq such that advertisements are placed at a plurality of opportunities/screens while minimizing both disruptions and resources. 
As per claim 19:
Although the combination of Tong and Chmaytelli discloses the above-enclosed invention, the combination fails to explicitly disclose the device screen to be a lock screen.
However Tawfiq as shown, which talks about value add content on mobile device screens, teaches the concept of display screen to include a lock screen.
The ad system of claim 11, wherein the device screen is a lock screen of the mobile device. (See Tawfiq claim 17, “The system for transmitting and/or receiving data according to claim 1, wherein at least one data content is displayed on the user screen, idle screen, and lock screen in a pattern comprising: covering a display screen, covering a portion of the display screen, replacing an operator logo, replacing a background picture, and scrolling as a banner.” Tawfiq teaches the display screen to include a lock screen.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Tawfiq with the combination of Tong and Chmaytelli. As shown, the combination discloses the concept of displaying targeted content to mobile devices including at different screens of the mobile device. Tawfiq further teaches the concept of displaying advertisements on the lock screen of the device. Tawfiq teaches this concept such that advertisements are placed in minimum system resource throughs a single application while providing advertisements at multiple opportunities (See Tawfiq ¶0009). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Tawfiq such that advertisements are placed at a plurality of opportunities/screens while minimizing both disruptions and resources. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lewis et al. (US 20090198579 A1), which talks about targeting of content to mobile devices including advertisements presented on home screen of the device.
Gaylord (US 20080162282 A1), which talks about reward programs associated with advertisements including registration with the reward program.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/Primary Examiner, Art Unit 3622